United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF JUSTICE, PAROLE
COMMISSION, Chevy Chase, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1075
Issued: January 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 10, 2010 appellant, through counsel, filed a timely appeal of the February 17,
2010 merit decision of the Office of Workers’ Compensation Programs affirming the termination
of his compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits
effective September 4, 2009 on the grounds that he no longer had any residuals or disability
causally related to his February 6, 1989 employment-related injury.
On appeal, appellant’s attorney contends that the Office’s decision is contrary to fact and
law.
FACTUAL HISTORY
On May 3, 1989 appellant, then a 33-year-old motor vehicle operator, filed a traumatic
injury claim alleging that on February 6, 1989 he sustained a herniated disc in his back as a result

of lying in a gutter while lifting and changing a flat tire on his vehicle. He stopped work on
February 13, 1989. Following the injury, appellant worked five hours a day on March 21
and 22, 1989.
By decision dated June 7, 1990, the Office accepted appellant’s claim for aggravation of
recurrent lumbar radiculoneuropathy. It paid wage-loss compensation for temporary total
disability commencing March 22, 1989.
In medical reports dated March 22, 2006 to March 10, 2009, Dr. Jonathan S. Staub, an
attending Board-certified internist, advised that appellant was totally disabled for work due to his
February 6, 1989 employment injury.
On June 1, 2009 the Office referred appellant, together with a statement of accepted facts
and medical record, to Dr. James A. Maultsby, a Board-certified orthopedic surgeon, for a
second opinion on the nature and extent of his employment-related residuals and disability. In a
June 16, 2009 report, Dr. Maultsby reviewed a history of appellant’s February 6, 1989
employment injury, medical treatment and background. He listed complaints of pain. On
physical examination, Dr. Maultsby reported essentially normal findings with limited range of
motion of the lumbar spine. He diagnosed degenerative disc disease of the thoracic and lumbar
spine and failed surgical back with continued chronic pain. Dr. Maultsby found no evidence of
symptom magnification. He advised that appellant’s greatest pain was in the upper thoracic
spine which was not related to the February 6, 1989 injury. Dr. Maultsby also had controlled
hypertension and diabetes mellitus. He stated that he would address the Office’s questions
regarding appellant’s continuing residuals and disability after obtaining diagnostic studies and a
functional capacity evaluation (FCE).
In a June 17, 2009 report, Dr. Maultsby advised that a June 16, 2009 FCE determined that
appellant was unable to return to work as a driver due to weakness, noting that the position
required him to lift heavy objects. Appellant could not engage in repetitive bending and lifting.
Dr. Maultsby found, however, that appellant could work eight hours a day in a sedentary position
in the business management field in which he was trained and educated. A June 16, 2009
electromyogram (EMG) study failed to reveal any evidence of radiculopathy or radiculitis. A
topographical pain drawing indicated that appellant’s path was primarily in the thoracic spine
and not in the lumbar spine, which established that his current complaints were not related to his
low back conditions. Dr. Maultsby noted that the statement of accepted facts did not provide that
appellant’s thoracic spine, was an accepted condition. He advised that appellant had reached
maximum medical improvement regarding his lumbar spine. Appellant did not have chronic
pain syndrome.
In a June 22, 2009 report, Dr. Maultsby noted that the June 16, 2009 EMG study also
revealed severe chronic diffuse axonal polyneuropathy which could be associated with diabetes
mellitus, thyroid dysfunction, myeloma, nutritional deficit, alcohol or heavy metals. The
diagnosed condition was not produced by an acute injury. The EMG of the biceps femoral
muscles showed myopathic rather than neuropathic features. Dr. Maultsby stated that the EMG
findings documented that appellant’s symptoms were not related to the accepted low back
condition or continued radiculitis. Chronic bilateral L4-5 radiculopathy was noted which
suggested radiculopathy from a spinal stenosis but that the February 6, 1989 injury had resolved

2

as confirmed by the EMG studies. Dr. Maultsby further advised that appellant’s subjective
complaints did not outweigh the objective evidence and none of his current conditions were
causally related to the February 6, 1989 employment injury. The cause of appellant’s ongoing
symptoms primarily involved pain in the thoracic spine for which he was currently being treated.
He had no residuals of the accepted condition. Appellant had permanent restrictions, but could
perform sedentary work and undergo restaurant or office management training.
On August 3, 2009 the Office issued a proposed termination of appellant’s wage-loss
compensation and medical benefits based on Dr. Maultsby’s medical opinion.
In an August 13, 2009 letter, appellant disagreed with the Office’s proposed action. He
contended that Dr. Maultsby was biased. Appellant contended that, after undergoing physical
therapy that was ordered by the Office, he was bedridden for three weeks. He sought medical
treatment to control residual pain from his surgeries and argued that the EMG test results were
inconsistent.
In a September 4, 2009 decision, the Office terminated appellant’s wage-loss
compensation and medical benefits effective that date. It found that the opinion of Dr. Maultsby
reported the weight of medical evidence.
On September 16, 2009 appellant, through his attorney, requested a telephonic oral
hearing with an Office hearing representative.
In an August 13, 2009 report, Ken Barrow, a physician’s assistant, stated that he had
treated appellant since September 2007 for pain management. He noted that appellant was
injured in 1989 and had undergone multiple back surgeries. Mr. Barrow related that a recent
EMG study confirmed the diagnosis of chronic lumbar radiculopathy at L4-5 and that an FCE
found that appellant could perform sedentary work with frequent repositioning. He was unsure
as to how appellant would be able to maintain gainful employment in light of the frequent
repositioning requirement. Mr. Barrow opined that appellant remained totally disabled.
In an August 28, 2009 report, Dr. Staub noted appellant’s February 1989 employment
injury and subsequent back pain following surgical treatment. He advised him to avoid any
lateral movements due to risk of reinjury and chronic pain. Physical therapy provided limited
results and appellant required chronic pain management. Dr. Staub advised that appellant had
significant depression that seemed to be secondary to the February 1989 injury and chronic pain.
Noting that appellant had been on disability for 20 years, he opined that it would be extremely
difficult if not impossible to find any kind of occupation for him.
In an October 6, 2009 report, Dr. Mark A. Pithan, a Board-certified neurologist, noted
appellant’s long-standing history of back problems, six back surgeries and multilevel
radiculopathies of the legs. He stated that a recent EMG study raised the possibility of
myopathy. Dr. Pithan listed essentially normal findings on physical examination and diagnosed
lumbago (back pain). In an October 27, 2009 report, he advised that appellant’s “CK” level was
normal which made a diagnosis of myopathy less likely. Dr. Pithan again listed essentially
normal findings on physical examination and diagnosed polyneuropathy secondary to diabetes.

3

In a December 1, 2009 report, Dr. Staub reiterated his diagnosis of polyneuropathy secondary to
diabetes.
In a February 17, 2010 decision, an Office hearing representative affirmed the
September 4, 2009 termination decision. The medical evidence was found to be insufficient to
establish that appellant had any continuing employment-related residuals or disability.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.1
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.2 Furthermore, the right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition that requires further medical treatment.3
ANALYSIS
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits as of September 4, 2009. The Office accepted that he sustained an
aggravation of recurrent lumbar radiculoneuropathy while in the performance of duty on
February 6, 1989. It referred appellant to Dr. Maultsby for a second opinion evaluation.
Dr. Maultsby’s June 16, 2009 report reviewed a history of appellant’s February 6, 1989
employment-related injury and medical treatment. He found that appellant had, among other
things, degenerative disc disease of the thoracic and lumbar spine and failed surgical back with
continued chronic pain. Dr. Maultsby advised that he experienced greater pain in the thoracic
spine which was not related to the accepted condition. His physical examination revealed
essentially normal findings related to the lumbar spine with the exception of limited range of
motion. Dr. Maultsby stated that additional diagnostic testing and an FCE were necessary before
he could determine whether appellant had any continuing residuals or disability causally related
to the February 6, 1989 injury. In a June 17, 2009 report, he reviewed the results of the June 16,
2009 FCE and EMG study. Dr. Maultsby found that, based on the FCE, appellant could not
return to work as a driver due to weakness and inability to engage in repetitive bending and
lifting as the position required him to lift heavy objects. He further found that his lumbar
problems were not causally related to the accepted condition based on the EMG study.
Dr. Maultsby stated that the EMG study did not reveal any evidence of radiculopathy or
radiculitis. He advised that a topographical drawing showed that appellant’s primary pain path
1

Jason C. Armstrong, 40 ECAB 907 (1989).

2

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

3

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

4

was in the thoracic spine and not in the lumbar spine and thus not related to his low back
condition. Dr. Maultsby further advised that appellant did not have chronic pain syndrome. His
June 22, 2009 report found that appellant had no residuals of the February 6, 1989 condition
which had resolved and he could perform sedentary work eight hours a day with restrictions in a
management position for which he would receive training. Dr. Maultsby advised that his
subjective complaints of pain did not outweigh the objective evidence, based on the EMG
findings of severe chronic diffuse axonal polyneuropathy which may be associated with his
nonemployment-related conditions and not the February 6, 1989 employment injury. He further
advised that appellant’s biceps femoral muscles showed myopathic rather than neuropathic
features. Dr. Maultsby stated that his symptoms primarily involved pain in the thoracic spine.
The Board finds that Dr. Maultsby’s reports represent the weight of the medical evidence
and that the Office properly relied on his reports in terminating appellant’s compensation
benefits on September 4, 2009. Dr. Maultsby’s opinion is based on proper factual and medical
history as he reviewed a statement of accepted facts and appellant’s prior medical treatment and
test results. He also related his comprehensive examination findings in support of his opinion
that the accepted work-related condition had resolved and that appellant could perform sedentary
work eight hours a day with restrictions.
Dr. Staub’s August 28, 2009 opinion that appellant’s significant depression “seemed” to
be secondary to the February 6, 1989 employment injury is speculative and unsupported by
rationalized medical evidence explaining the nature of the relationship between his emotional
condition and the accepted employment condition.4 Moreover, he did not provide any medical
rationale explaining how appellant’s continued disability for work after 20 years was causally
related to the accepted condition. Further, Dr. Staub’s restriction focuses on a concern that
performing a certain move will lead to aggravation of the accepted condition. The Board has
consistently held that fear of future injury is not compensable.5 Dr. Staub’s concerns of future
exacerbation do not establish that appellant is currently disabled. For the stated reasons, the
Board finds that his report is of limited probative value in establishing that appellant has any
residuals or disability causally related to the February 6, 1989 injury.
None of the medical evidence from Dr. Pithan provides any opinion addressing the causal
relationship between the February 6, 1989 injury and appellant’s current back condition and
disability for work. The Board notes that his diagnosis of lumbago (back pain) is a symptom, not
a compensable medical diagnosis.6
The August 13, 2009 report from Mr. Barrow, a physician’s assistant, is of no probative
value in establishing appellant’s claim. A physician’s assistant is not considered to be a
“physician” as defined under the Act.7 The Board finds, therefore, that Mr. Barrow’s report does
not constitute competent medical evidence to support appellant’s claim.
4

Leslie C. Moore, 52 ECAB 132 (2000).

5

See Calvin E. King, 51 ECAB 394 (2000).

6

C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008); Robert Broome, 55 ECAB 339 (2004).

7

Roy L. Humphrey, 57 ECAB 238, 242 (2005); 5 U.S.C. § 8101(2).

5

There is no other medical evidence contemporaneous with the termination of appellant’s
benefits which supports that he has any continuing employment-related residuals or disability.
The Office, therefore, met its burden of proof to terminate.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation effective
September 4, 2009 on the grounds that he no longer had any residuals or disability causally
related to his accepted employment-related aggravation of recurrent lumbar radiculoneuropathy.
ORDER
IT IS HEREBY ORDERED THAT the February 17, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 19, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

